Citation Nr: 0530321	
Decision Date: 11/11/05    Archive Date: 11/30/05

DOCKET NO.  01-07 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of right metatarsal surgery, now rated 10 percent 
disabling.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas that, in pertinent part, denied a 
claim for an increased rating for status post right 
metatarsal surgery (then rated 0 percent).  In March 2001, a 
Decision Review Officer (DRO) from the RO increased the 
rating for status post right metatarsal surgery to 10 
percent.  The veteran continued to disagree with the assigned 
rating.  In November 2001 and February 2005, the Board 
remanded the claim.  


FINDINGS OF FACT

1.  All notices and assistance to the veteran have been 
provided, and all evidence necessary for disposition of the 
claim has been obtained.

2.  Postoperative residuals of right metatarsal surgery are 
now manifested by pain and stiffness only on flare-ups; there 
is limitation of motion of the first metatarsophalangeal 
joint of the right foot, but such limitation of motion 
produces no significant impairment, as the veteran is 
restricted only from exercising after a week's worth of daily 
jogging, with no additional limitations in daily activities.


CONCLUSION OF LAW

The criteria for an increased rating for postoperative 
residuals of right metatarsal surgery, now rated 10 percent 
disabling, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5280, 5284 
(2004); 38 C.F.R. § 4.118, DCs 7801-05 (2002 and 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board considers whether VA has satisfied all 
duties to notify and assist the veteran.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2004).    

The provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in September 2000, 
that is prior to the November 9, 2000, effective date of the 
relevant notice and assistance requirements.  However, the 
notices regarding the veteran's claim informed him of the 
bases for the relevant decisions, what types of evidence 
would be needed, and how the evidence would be secured.  Any 
defect with regard to the timing of the notice to the veteran 
was harmless because of the thorough and informative notices 
provided throughout the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Specifically, in part, the RO sent the veteran correspondence 
in June 2002, April 2003, July 2003, October 2003, and March 
2005; a statement of the case in March 2001; and supplemental 
statements of the case in June 2003, June 2004, and June 
2005.  The correspondence and adjudicative documents also 
discussed specific evidence and the particular legal 
requirements applicable to the veteran's claim.  Taken 
together, these documents discussed specific evidence, the 
particular legal requirements applicable to the veteran's 
claims, the evidence considered, and the pertinent laws and 
regulations (including 38 U.S.C.A. §§ 5103 & 5107 and 
38 C.F.R. § 3.159), and the reasons for the RO's decision.  
There was no harm to the veteran, as VA made all efforts to 
notify and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the veteran's 
possession.  Thus, the VA has satisfied its "duty to 
notify" the veteran.

In addition, the record includes all relevant evidence 
necessary for purposes of reviewing this appeal, including 
several examinations.  

In conclusion, the Board finds that the VA has satisfied both 
the notice and duty to assist provisions of the law.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The Board now turns to the merits of the claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The veteran's claims involve medical conditions for which 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue; therefore, 
the present level of the disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's residuals of right metatarsal surgery have 
generally been rated under the criteria for unilateral hallux 
valgus.  The veteran is now rated 10 percent under this 
diagnostic code; the 10 percent rating is the maximum 
available rating thereunder.  38 C.F.R. § 4.71a, DC 5280 
(2004).  Therefore, the Board will consider any other 
potentially applicable diagnostic codes.  

The most relevant of the potentially applicable criteria 
involves "foot injuries, other."  Moderate residuals of 
other foot injuries warrant a 10 percent rating.  A 20 
percent rating requires moderately severe residuals.  A 30 
percent rating requires severe residuals.  38 C.F.R. § 4.71a, 
DC 5284 (2004).

On VA examination in August 2000, the veteran reported pain 
and discomfort in his feet on prolonged walking or standing; 
he had had a bunionectomy on the right first metatarsal in 
1992.  Examination showed bulging on the inner aspect of both 
soles on standing.  There was no inversion or eversion of the 
ankle.  There was no significant callus formation.  A 
bunionectomy scar overlying the right first metatarsal 
measured four inches.  It was well healed and non-tender.  
Pertinent impressions were bilateral pes planus and status 
post-operative bunionectomy of the right first metatarsal.  
X-rays showed bilateral hallux valgus and pes planus; also, 
there was a metallic pin through the right first metatarsal 
in its proximal aspect.  

The veteran reported foot pain of eight to nine on VA 
examination in December 2000.  Standing for four hours caused 
pain, and carrying weights of any degree created a strain 
sensation in his feet.  However, he described his feet as 
stable.  It was noted that he had an appointment with a 
podiatrist and that orthotics were planned.  On examination, 
he could heel and toe walk well.  In the standing position, 
his feet showed plano valgus deformities.  The heel cords 
appeared straight.  The right foot had a 4 1/4 inch incision 
that was slightly widened but well healed; it adhered 
slightly to the deeper structures.  The incision ran the long 
axis of the metatarsophalangeal unit of the great toe.  The 
great toe lacked 5 to 10 degrees of active flexion at the 
metatarsophalangeal articulation; the veteran complained of 
pain when this joint was palpated firmly.  There was increase 
in breadth of space between the first and second metatarsal 
head clinically.  Both feet had a bilateral 30 degree hallux 
valgus deformity.  The left foot showed a complete range of 
motion in the ankle with the knee flexed.  The range of 
motion of the metatarsophalangeal articulation was complete.  
There was no tenderness to palpation.  Neither foot was 
painful to manipulation, which was done while range of motion 
testing was also being conducted.  Manipulation of the great 
toe joint on the right foot, as noted, was painful.  X-rays 
of the right foot showed a diagonal transfixion pin sloping 
proximal to distal laterally, at the base of the first 
metatarsal.  Part of the medial metatarsal head was 
irregular, distal to the neck area.  The sesamoid complex was 
shifted laterally.  A wire loop was present in the distal 
portion, medial area of the proximal phalanx of the great 
toe, which appeared to be plantar-oriented.  This was a 
hallux valgus deformity of 30 degrees.  A standing lateral 
revealed depression of the longitudinal arch. X-rays of the 
left foot showed abduction of the first metatarsal shaft with 
a lateral shift of the sesamoid complex.  A 30-degree hallux 
valgus was present with a depression of the longitudinal arch 
in the lateral projection weightbearing.  The pertinent 
diagnoses were pes planus of both feet, with hallux valgus 
and remote surgery on the right foot.  The examiner commented 
that the veteran's feet were not painful on manipulation, 
except for the right great toe.  But he had depression of the 
longitudinal arch and could have mild to moderate discomfort 
in both feet under certain conditions.

On a December 2002 VA physical examination, the veteran 
reported chronic foot pain, but the examination revealed 
normal gait and no other musculoskeletal abnormalities of the 
feet.

In January 2003, the veteran complained of left foot pain 
that occurred only after walking long distances; his foot 
pain had now increased and he was requesting shoe inserts.  
Examination showed dry skin on the soles of his feet, with 
early callous formation.  He also had a fungal rash on the 
medial aspect of both feet and bunions on both feet with mild 
redness on the left.  Assessments included tinea pedia and 
foot pain due to prolonged ambulation with a heavy backpack. 

On VA examination in December 2003, the veteran reported 
increasing pain in his feet and right big toe.  Since the in-
service bunionectomy, the pain had worsened, and he did not 
have much movement of his right big toe.  He had stopped 
using arch supports for his feet, since they worsened his 
condition.  The pain in his feet felt like a ripping 
sensation.  On examination of his gait, he could tap the 
floor normally, and he could balance normally.  Romberg 
examination was absent.  Tandem walking was normal, and the 
gait examination was within normal limits.  The examiner also 
assessed lumbar spine pain.  There was a five-inch scar on 
the right big toe with hallux valgus deformity.  The nail was 
normal.  There was no edema.  There was tenderness to 
palpation of the ball of the feet.  He also had bilateral pes 
planus deformity.  However, he could walk fairly normally, 
and he could stand straight without any difficulty.  There 
was no ankle instability.  There were no calluses on weight-
bearing examination.  His tennis shoes did not show any 
evidence of unusual wear and tear.  There was normal 
alignment of the Achilles tendon.  Range of motion of the 
ankles, feet, and toes was as follows, in degrees:

				Left			Right		Normal

ANKLE:
Plantar flexion		33			24		0 - 50 
Dorsiflexion			3			neutral	0 - 20

FEET:
Inversion			23			27		0 - 35
Eversion			5			5		0 - 15

HALLUX:
Metatarsal phalangeal joint:
	Extension		0 -12			0 - 12		0 - 70
Flexion	0 - 3			lacks 5	0 - 45
				degrees
				from neutral
Interphalangeal joint:
	Extension		lacks 3		lacks 10	0	
				degrees		degrees	
				from neutral		from neutral	
      Flexion		5			10,      		0 - 90 
      no motion	                                             

2nd TOE
Metatarsal phalangeal joint:
	Extension		0 - 30			0 - 41		0 - 40
	Flexion		0 - 0			lacks 5	0 - 40
							degrees
							from neutral 

Proximal interphalangeal 	lacks 30		lacks 18	0 - 35
	joint			degrees 		degrees
				from neutral		from neutral  
				on extension		on extension
				to 28 flexion,		to 15 flexion,
				he straightens at	he straightens at
				this joint several	this joint several
				degrees when he 	degrees when he 
				tries to flex		tries to flex

Distal interphalangeal	lacks 5		lacks 10	0 - 60
	joint			degrees		degrees
				from neutral		from neutral
				on extension to	on extension to
				0 flexion,		25 flexion
				straightens several
				degrees at this joint
				when he tries to flex

3rd TOE
Metatarsal phalangeal joint:
	Extension		0 - 30			0 - 40		0 - 40
	Flexion		0 - 0			0 - 5 		0 - 40
							
Proximal interphalangeal 	lacks 30		lacks 25	0 - 35
	joint			degrees 		degrees
				from neutral		from neutral  
				on extension		on extension
				to 30 flexion,		to 15 flexion,
				no motion       	he straightens at
				                  		this joint 
several
				                   	 	degrees when he 
							tries to flex

Distal interphalangeal	lacks 15		lacks 14	0 - 60
	joint			degrees		degrees
				from neutral		from neutral
				on extension to	on extension to
				10 flexion,		20 flexion
				straightens several
				degrees at this joint
				when he tries to flex

4th TOE 			
Metatarsal phalangeal joint:
	Extension		0 - 35			0 - 40		0 - 40
	Flexion		lacks 22		0 - 5 		0 - 40
				degrees from
				neutral 			

Proximal interphalangeal 	lacks 42		lacks 32	0 - 35
	joint			degrees 		degrees
				from neutral		from neutral  
				on extension		on extension
				to 50 flexion		to 20 flexion,
				         		       	he straightens 
at
				                  		this joint 
several
				                   	 	degrees when he 
							tries to flex

Distal interphalangeal	lacks 15		lacks 10	0 - 60
	joint			degrees		degrees
				from neutral		from neutral
				on extension to	on extension to
				15 flexion,		15 flexion
				no motion

5th TOE			
Metatarsal phalangeal joint:
	Extension		0 - 25			0 - 32		0 - 40
	Flexion		lacks 10		0 - 5 		0 - 40
				degrees from
				neutral 			

Proximal interphalangeal 	lacks 30		lacks 25	0 - 35
	joint			degrees 		degrees
				from neutral		from neutral  
				on extension		on extension
				to 35 flexion		to 30 flexion

Distal interphalangeal	lacks 45		lacks 15	0 - 60
	joint			degrees		degrees
				from neutral		from neutral
				on extension to	on extension to
				40 flexion,		23 flexion
				straightens
				several degrees
				at this joint when
				he tries to flex

Vasculature of his feet was normal.  The skin was intact, 
with no abnormality.  Pertinent diagnoses were chronic foot 
pain, bilateral bunion deformity, bilateral pes planus, 
bilateral plantar fascial pain due to chronic plantar 
fasciitis, and right bunion tenderness with normal gait 
examination.  The examiner noted the veteran's complaint that 
his feet bothered him, that he had a pulling sensation in the 
bottom of his feet with any prolonged standing or walking, 
that his feet had became weaker, that his feet felt stiff in 
cold weather and on any kind of excessive walking, that he 
had some redness of his feet over the big toes, and that he 
became easily fatigued after a long walk.  The examiner also 
noted that the veteran denied any swelling.  The veteran was 
not using any crutches, assistive devices, special shoes, 
inserts, or brace.  He had previously used inserts, but they 
had worsened the pain.  The examiner noted that the veteran 
had not missed any work or school, that he continued to jog 
two miles every few days, did push-ups and other exercises, 
and mowed the lawn.  The examiner concluded, in relevant 
part, that the veteran had chronic feet pain, but a normal 
gait examination.  The veteran had an active life, including 
jogging, and had not had a flare-up of feet pain requiring 
medical attention in the last year.

An accompanying X-ray report described mild hallux valgus 
deformity of the right foot and post-operative changes of the 
first right proximal phalanx that had healed; and mild hallux 
valgus deformity of the left foot, with metatarsus varus 
deformity and first metatarsophalangeal joint osteoarthrosis.  

On VA podiatric consultation in April 2005, the veteran 
described increased pain and stiffness in cold weather, as 
well as pain after walking for about three blocks and with 
certain shoes.  Vascularly, pedal pulses were palpable in 
both feet, and capillary refill times were within normal 
limits.  Neurologically, tactile sensation was grossly 
intact.  Dermatologically, there was the old scar along the 
first ray of the right foot from the bunionectomy; negative 
keloid formation was noted.  Biomechanically, there was 
lateral deviation of the hallux with prominent medial 
exostosis of both feet with evidence of bunionectomy on the 
right foot.  There was digit contracture at the proximal 
interphalangeal joints of both feet.  Dorsiflexion of the 
first metatarsophalangeal joint was within normal limits, 
with some pain.  Plantar flexion of that joint was decreased, 
with negative pain.  There was pain on palpation of the 
medial exostosis and mild erythema.  There were decreased 
medial longitudinal arches of both feet.  Lower limb muscle 
group strength was 5/5.  Gait was stable, and station was 
normal.  The assessment was hallux valgus of both feet and 
residual pain from previous right bunionectomy that was 
aggravated by shoes but not caused thereby.  He also had 
hammertoes and pes planus, bilaterally.  Recommendations 
included accomodative shoes and custom orthotics as a 
conservative option and revisional bunionectomy as a surgical 
option.  

On VA examination in April 2005, the veteran reported being 
able to stand for more than one hour but less than three 
hours.  He could walk more than three miles.  He denied any 
foot or ankle symptoms.  He described being able to jog two 
and half miles daily; but after a week of jogging, he had to 
rest for a week because of pain in the right big toe and the 
front of the right foot.  He reported flare-ups that occurred 
one to three times per month that lasted one to two days; 
during those flare-ups, he described having 25 percent 
limitation.  He reported having tenderness in the right big 
toe and bottom of the right foot, as well as stiffness, 
fatigability, pain, and deviation of the right big toe.  He 
denied any swelling, redness, heat, weakness, spasm, lack of 
endurance, or calluses.  Examination of the right foot 
revealed no abnormal motion, crepitus, edema, effusion, foot 
fatigability, instability, mass, muscle atrophy, redness, 
spasm, or heat.  There was mildly painful motion on 
dorsiflexion of the first metatarsophalangeal joint on the 
right, as well as mild tenderness and weakness of that joint.  
The skin was normal, as were gait and circulation.  There was 
no evidence of abnormal weight bearing or structural 
abnormality of the foot.  

Range of motion testing indicated that he could plantar flex 
the right foot from 0 to 35 degrees actively without pain and 
from 0 to 40 degrees passively without pain; normal plantar 
flexion was from 0 to 50 degrees.  Dorsiflexion was from 0 to 
2 degrees, with pain at 2 degrees, both actively and 
passively; normal dorsiflexion was from 0 to 20 degrees.  
Inversion was from 0 to 22 degrees without pain actively and 
from 0 to 25 degrees without pain passively; normal inversion 
was from 0 to 35 degrees.  Eversion was from 0 to 7 degrees 
without pain actively and from 0 to 9 degrees without pain 
passively; normal eversion was from 0 to 15 degrees.  
Metatarsophalangeal joint extension was from 0 to 30 degrees 
without pain actively and from 0 to 40 degrees without pain 
passively; normal was from 0 to 70 degrees.  
Metatarsophalangeal joint extension was from 0 to 15 degrees 
with pain at 15 degrees actively and from 0 to 16 degrees 
with pain at 16 degrees passively; normal was from 0 to 45 
degrees.  Interphalangeal joint flexion was 0 degrees without 
pain, actively and passively; normal was 0 degrees.  
Interphalangeal joint extension was from 0 to 7 degrees 
without pain actively and from 0 to 17 degrees without pain 
passively; normal was from 0 to 90 degrees.  There were no 
problems with repetitive motion of the right ankle, foot, or 
big toe.  No additional loss was expected.  There was no 
evidence of malunion or nonunion of the tarsal or metatarsal 
joints.  X-rays of the right ankle were normal, but there was 
mild hallux valgus deformity of the right foot, with post-
surgical changes within the first metatarsal bone and 
proximal phalanx of the first toe, unchanged.  (His flatfoot 
deformity was also unchanged.)  The diagnosis was right foot 
pain due to hallux valgus deformity, residuals of right 
metatarsal surgery, bunionectomy on the right.  The examiner 
concluded that there were no significant occupational 
effects, as the veteran was a full-time student and walked 
and jogged regularly.  The examiner noted the veteran's pain 
in the right big toe on and off after jogging for a week or 
so, followed by weeklong rest and then a resumption of 
jogging.  The examiner noted only mild effects on certain 
daily activities (shopping, exercising, sports, recreation).  
Other daily activities (chores, traveling, feeding, bathing, 
dressing, etc.) were not affected.  The examiner also 
commented that the veteran sometimes had mild aching when 
walking; this did not interfere with his activity.  He also 
had more aching in cold weather.  

On VA scar examination in April 2005, the examiner identified 
a 3 millimeter wide by 4.5 inch long scar over the anterior 
surface of the right big toe.  There was no tenderness on 
palpation, inflammation, elevation of the scar, edema, skin 
ulceration or breakdown over the scar, depression of the 
scar, adherence to underlying tissue, induration or 
inflexibility, underlying tissue loss, limitation of motion, 
or loss of function.  There was keloid formation, but the 
texture of the scarred area was normal.  There was 
discoloration (which was lighter than normal) of the 4.5 inch 
long scar.  The diagnosis was scar, residuals of right 
bunionectomy.

Essentially, the many examinations of the veteran's 
postoperative residuals involving his right foot show that he 
has limitation of motion and function.  However, that 
limitation of motion is present only on flare-ups or to such 
a degree that it does not affect his daily activities.  The 
Board can discern only one consistent restriction, and that 
involves his ability to jog for extensive periods of time.  
Otherwise, the veteran has made it clear that he jogs for at 
least two miles multiple times per week until the pain 
requires him to rest the right foot for a period of time.  
Indeed, even on VA examination in 2003, the veteran's was 
described as being active, thus belying the existence of any 
greater severity of his postoperative residuals from 
metatarsal surgery.  While the reported symptoms certainly 
are hindrances, they do not elevate his postoperative 
residuals involving the right foot to the level of moderately 
severe foot injury.  At best, the minimal limitations rise to 
no more than the level of moderate foot injury.  See 
38 C.F.R. § 4.71a, DC 5284.  

Higher ratings exist under a diagnostic code relating to 
malunion or nonunion of the tarsal or metatarsal bones, but 
the examinations do not show any evidence of the requisite 
malunion or nonunion.  Thus, the provisions of 38 C.F.R. 
§ 4.71a, DC 5283 (2004) do not apply.

The Board has also considered whether an additional rating is 
warranted based on the presence of a scar as a residual of 
the right metatarsal surgery.  The post-surgical scar 
essentially involves no limitation of function on its own; 
this is separate from any limitation of function or motion 
associated with the non-dermatological post-surgical 
residuals.  There is no tenderness to palpation, swelling, 
edema, or effusion.  Generally, the limitations involve pain 
and stiffness on use after extensive jogging. 

During the pendency of this appeal, effective August 30, 
2002, VA amended the criteria governing the evaluation of 
skin disorders, such as scars.  See 67 Fed. Reg. 49,590 - 
49,599 (July 31, 2002).  Therefore, the Board will evaluate 
the veteran's claim under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations.  
The amended rating criteria, if favorable to the claim, can 
be applied only for periods from and after the effective date 
of the regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg.  33422 (2000). 

The relevant scar does not involve underlying soft tissue 
damage, as noted in the April 2005 examination.  Thus, the 
criteria of 38 C.F.R. § 4.118, DC 7801 (2004) do not apply.  
Also, the scar measures less than 144 square inches (or 929 
square centimeters); thus 38 C.F.R. § 4.118, DC 7802 (2004) 
does not apply.  Also, there is not frequent loss of covering 
of the skin over the scar so as to render the scar a 
superficial, unstable scar.  38 C.F.R. § 4.118, DC 7803 
(2004).  The scar is not painful on examination; this is 
distinct from painful motion exhibited by the underlying non-
dermatological aspects of the post-surgical residuals.  Thus, 
38 C.F.R. § 4.118, DC 7804 (2004) does not apply.  Finally, 
there is no loss of function due to the scar itself, as 
opposed to the underlying non-dermatological post-surgical 
residuals.  Thus, 38 C.F.R. § 4.118, DC 7805 (2005) does not 
apply.  For essentially the same reasons (location of the 
scar, size of the scar, lack of tenderness or pain of the 
scar, and lack of limitation of function due to the scar), 
the earlier versions of the relevant skin-related diagnostic 
codes do not warrant an increased rating either.  See 
38 C.F.R. § 4.118, DCs 7801-05 (2002).  

The weight of the available evidence demonstrates that the 
veteran's postoperative residuals of right metatarsal surgery 
are no more than 10 percent disabling.  As the preponderance 
of the evidence is against the claim, the "benefit-of-the-
doubt" rule does not apply, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for postoperative residuals of right 
metatarsal surgery is denied.


	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


